Nothing has been passed upon with reference to defendant's answer seeking reformation of the release clause save that the answer states an equitable ground for reformation, if established by the required degree of proof, and that therefore the court erred in eliminating it on demurrer.
The case of Capital City Bank v. Hilson, 64 Fla. 206,60 Sou. Rep. 609, was referred to in the original opinion as being authority sufficient to support the equity of the answer. In that case the reformation was not sought until after the Supreme Court in the earlier case of Capital City Bank v. Hilson, 59 Fla. 215, 51 Sou. Rep. 853, had held contrary to what the complainant had theretofore successfully asserted was the proper legal construction of the paper sought to be reformed.
If equitable defenses exist to the reformation sought by the answer, they should be asserted by appropriate pleading in reply to the answer seeking affirmative relief. Our holding here is that the allegations of the answer would be sufficient to support a bill of complaint *Page 293 
for reformation and are therefore sufficient to support an answer seeking affirmative relief which could be secured by a separate reformation suit if the present case were not pending.
The petition for rehearing should be denied and it is so ordered.
WHITFIELD, P.J., AND TERRELL AND DAVIS, J.J., concur.
BUFORD, C.J., AND ELLIS AND BROWN, J.J., concur in the opinion and judgment.